UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7244


BERNARD WEITERS, JR.,

                    Petitioner - Appellant,

             v.

WARDEN TRAVIS BRAGG,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Henry M. Herlong, Jr., Senior District Judge. (4:17-cv-02096-HMH)


Submitted: January 31, 2018                                  Decided: February 14, 2018


Before MOTZ and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Bernard Weiters, Jr., Appellant Pro Se. Robert Nicholas Bianchi, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bernard Weiters, Jr., a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing with prejudice Weiters’ 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Weiters has failed to satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is

an inadequate or ineffective means of challenging the validity of his detention. See

Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010); United States v. Poole, 531 F.3d 263,

267 n.7 (4th Cir. 2008). As such, the district court lacked jurisdiction to consider the

merits of Weiters’ petition. Rice, 617 F.3d at 807. Accordingly, we grant leave to

proceed in forma pauperis, modify the district court’s judgment to reflect that the

dismissal of Weiters’ petition is without prejudice, and affirm the district court’s

judgment as modified. See S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                AFFIRMED AS MODIFIED




                                            2